\W^(WUfWs CWrls                                              - f•
                                                        n if-f wtc:
C*wM A
                                                            SAN

0^6 Onions*-                                            2015FEB 11 f;:



      RECEIVED IN                $.D.p_. £uw Ity+^foJ &sV (Wr~
 COURT OF CRIMINAL APPEALS                      '   I           J"ok-im ^ ' . \w*'
       MAR 022015                     .    .                          .
                                  Tno~\ Uoy\ tec*           (U> 3^/1^5^
     Abe8Acosta,GIssfc            *dr ^
                                               -j   ' • ~ -^—         - )~--,y\
                             -TOCO" ID N* Kf3 2*7                                   ro    :s;:; _'


                                                                                    ~o    ™"''; n
                              12A3 a. _;^c!6 |2J-                     >: -3p^ =*
                                                                              _:•         -p -.„ ~

                                                                          ,ip V'1   C*5




            prepuce ft* fcD.fc.. ftr 4W CCA. /eUK^( ^ ^^4u)e




_C W/^>€ jo& fl\4fcUS \b dopka^e. *fetJr|—fio^e. papers
Ccf£ J\]dCXSS^ry             ip yftroue hw fourde>0 (aJ nvy Second
J|W f^f ^ fl«i v>0 b*fU. m«rT^ 6U a&l3-£M>i?&'
  f\/0() TfiM O^ M> 3cnl2^j vikrck tadk hfaJe pWmc,

 fonrw -W pkpr-s                                                                                   tl

                                                 bio.
            ^CM                   THE              COOliT   op   APPEALS

            FOO^TH CCUP-T OF APPEALS W>T(2J^T opTeXA5
                     (VT MJ ^oJTO.j TEXAS


                 V




 KiS^PDf^-fpr--flic CX.A- fthtuiM OiJ :£aK-($>cW Agsf^Wfet  \b Caulk \A-ku >Jo- K3I317, h-*m*f(er ^AeppeM'1/Tfo Se, aJ
     fiUs -\Vs Kt5 N*W o-f Counsel^ 0(Yuid_f am^ -flat
       f£ pea lei A«-t-S6 ^ Courts V^k-juvii &ppe(U/vjf W?Hi
         (W ()iU/m^Wy Wfks WaJ vljJ^bla. 4t> prc,pir_- Kis PDfc *

         of Coov\5e(^ Recess 4 G>arf W.UW5 **) arumbs„0 A^ W^U Shflu) 4hlUu)(Y|^ •
' tWWM--- PfrR wa6 dt>^ [>c ^/ "2-014




    Kcfe oXwdy ^^ ^ Y^Jj w^- OflH.T U*Ue 4i^'(


    W*5 oUul() •no Ur^ 4r&^^ b^s. KrozJ \k& of^ctl

                        z
5. "liwvel^'v.T ^s wick, repaid IV)&(i-_. -p "vte Caor'ls *f "^
    6eW\flW  ptfter- UMtldle ^ give _Mei> ok ffaf ^ ^4^ ^Access ,k Guyf' ^Mu*5


     ai -^Ni5 wrMw usym ok i1^ mv CJ-0 k^




     H^'^ ""T^^6) ^ ^^ Made -[^ b^c^mje. iHcycaJ L^

        W6C£U| Aw
  Jailed Ki*> Slcp I ^V UAA/ oa


  f^sp^v^ "L- 6V\ JXiO 3 20 ft i^W^i Aled *CK$*4' P^t), ^^-^ W ^i((^yi?
 ' his 6.6iM(M(s-iTd^ue 9f66?J^re -fa Jaki-, Oa> ^      ^fZD(C*, deb*-d*K,\ was oaoeteo to -the
  •Tuoof" 5£^-^4 Okxtdi1 adored ii) p^{p w ^jpo«.M
   cm i1^ \( -^{4 ^I(/(/^d 4


   ;^ 3 ' ^/ /'.



    A> .W u^ A        n 6 ( ^uk
       '.''\f




                          s
\At Ry\ I'll'IS ^<2-W- (La. eyciruJo^i _F
  '7kc WW^ oypbwdk^/iA, o-l" lU^ci -jr^-s p r^ oyi 3an u-i n

    pUo-



m^i 6 fl - /" /&' /S y ^-W 'm^a^
     |S   tiU   ^ i ifjues -liyJ-kn,,     $^ e^( ^ f ~f



                                  t
'& 6V\ I- 26l" 26fc, ^k~W J^"1 'i 5 Itot.s,pn. kj £?* ck k
  ~70C.7 • 4tcniA VR{c 70CJ
                             /

       f I" C^ploOANQ            pUc^ pec) W*> A^'^ /C» bf

  (a* '%)    C« IV           S^?    g yjA( fct f         /J<
                              7
      r       k b
                       (0„Adf&:ld   ^TCAvl




  -7nv.oo(hJK              rbk^M^ 7s' kk A^k 0^i»€O 76
  <       p2A(\k. ^b U)A( oucat A/uJ 'kk y^ TA/iJ J "*>L
  ^e€. ^k'^r k

^ (jyi 2~k-/k (jgietj^ )s krW)[xnkrd -n^vK ]imukk

  (KajJ Gckkk /Wuy.5                      ^q^iaJa,A i (I a tfpXPjArdcp^
      {\fi}J kW         ko <5TX; (I
      Xi/^u, ^a. AA)^ ^ ST20* AS rf 4>'^? kc.O, /(
       Cfr/1 V^. S& t)CiA,^(V[Av -, O^tp^^i 'ZfsJ^^kuJe'O




                                         8
 tk^pAbA S«atis —t^uS £Wl &ss/skwi^ I^m u3^C p^Jja*.K

                    1
                              CERTIFICATE OF SERVICE




   I, hereby certify that on this the /3 day of reb        __, o?#fo ,atrue and
correct copy of the above and foregoing iwJlCe- QT QlitfSe/ir CoaJucJtA^,., was
transmitted to the office of the Bexar County District Attorney, Criminal Justice Center,
101 W.Nueva, San Antonio, Texas 78205 Avi 4"**1 Coor\r *f Appeals, Comi-iO*!



                                                     Defendant




                                          ORDER


   On this the          of                                _, came on to be heard
Defendant's                                                       and said motion is hereby

                             ()GRANTED              () DENIED

Signed this        of




                                                      Judge Presiding
                                                                                              ,^r
\J|0SW6^ De^^TUM BY ^Mm^ic

 .J fokrf nrVrfr^^ TDCJ /D A)a (? 3)3*77y

awJ ji^*, u^ ^kfe Jk|y ^lo^o ^
KYASy d^Wfe uiJ<3er ^no,(k *£                                            MILLENNIUM BUSINESS FORMS •(210)822-3334   _-£""""^ 'V-. Aj   A- ^-7      Ij&a*--^^
                                                                                                                     l*4*-""^v




                   BEXAR COUNTY ADULT DETENTION CENTER PROPERTY RELEASE FORM


                      INMATES NAME                                          SID NUMBER                    DATE/TIME

                                                                                               .                                  
           NAME OF PERSON TO RECEIVE PROPERTY'                            RELATIONS!
                                                                          RELATIONSHIP                    TDL#/ID#               i^
                                                                                                                                 v_>
       I HEREBY AUTHORIZE THE RELEASE OF


      FROM MY PERSONAL PROPERTY TO THE ABOVE NAMED INDIVIDUAL FOR THE PURPOSE OF Lety(

               C~2E?
              INMATESSIGNATURE
                                               ^•^> Paz.   M     In
                                   Texas Department of Criminal Justice
                                           Institutional Division
                                            Reynaldo V. Lopez Unit
                                                                                   JlA
                                    Inter-Office Communications

To        Martinez, Robert # 1931397                Date            12/30/2014



From      D. Gutierrez - Investigator II            Subject Grievance#2015061301




          Mr. Martinez, be advised that said STEP 1 grievance regarding
          mishandling of legal property has been received as of 12/17/2014
          and is currently undergoing investigation.




                                                        „.Sfti''*   *v.5f




          Thank you,

          D.   Gutierrez




           Investigator II
                  ~\\ *iwtr v»-&v^
                                       MILLENNIUM BUSINESS FORMS • (210) 822-3334

                                                                                    &fih\&A D
                                                                                                                w
                                                                                                               <3J
       NAME OF PERSON TO RECEIVE PROPERTY                             RELATIONSHIP                  TDL#/ID#


   I HEREBY AUTHORIZE THE RELEASE OF


   FROM MY PERSONAL PROPERTY TO THE ABOVE NAMED INDIVIDUAL FOR THE PURPOSE OF LOJ^ajf
   ooor^         toJr 5upplrtj . b*£$^9- Matures
            -t
                                                 •ZL

                   SIGNATURE                            DATE/TIME                            APPROVED BY
   *************************************************************

   DESCRIBE ALL PROPERTY GIVEN:




              BANKING CLERK/OFFICER                                    BADGE NO.                   DATE/TIME



       INFORMATION DESK RELEASING OFFICER                              BADGE NO.                   DATE/TIME


    SIGNATURE OF PERSON RECEIVING PROPERTY                                                         DATE/TIME

(ccl/ile^                                                       FORM 351 -011        (Revised Sept. 89)
                                                                                              r.                                                1/
                                                                        SL PROPERTY               I—I PRIVILEGES I—I PROPERTY L_J
                                                                                                                                                         n§
                                                                                                                                                          \j
  PERSONAL ITEMS                 AMOUNT EXCES           PERSONAL ITEMS                AMOUNT EXCESS      PERSONAL ITEMS               AMOUNT EXCESS
                                                  1                                       H                                                              ^C
 Relig. Medallion                                      Chips              V
                                                                                                                                          -*£
 Tennis Shoes                                          Candy

 Bible                                                 Coffee

 Legal Papers                                          Cookies
                                          X.
 Books                                        ^        Crackers
                                                                                                       Z
 Magazines
                         z                            ^ lot Chocolate                                       X
 Colored Pencils                                       Chips
                                                                                      y
 Envelopes (Plain)                                     Radio
                                                                                /
                                              Z.
 Stamped Envelopes                        y            Earphones
                                 v   y
 Stamps
                                ^                                                                          TEMPORARY STORAGE OF T. V.
 Letters
                                          X       \
 Paper/Tablets                                                                                          BRAND:

 Pictures                                                                                               SERIAL NO:

 Pens/Pencils.^                                                                                         NOTE: ISSUED ITEMS, SUCH AS SOAP. SALT.
                                                                                                              PEPPER. TOILET PAPER. WILL NOT BE
 Hankerchiefs (Art)                                                                                              PLACED IN INMATES PROPERTY:

                                                                                              s:

                                              CHAIN OF CUSTODY RECEIPT
                                     INITIAL RECEIPT                                                    TIME:                 | DATE:           .'   -


 lUKNLU IN BY: _,.           IZI~r>                    INVLNIORltU/RtaiVtU BY:


 SIGNATURE OfSnMAT*-^8^^—                              INVENTORY OFFICER'S NAME/BADGE*                  OFFICER'S SIGNATUARE

                        TURN IN OF PROPERTY FOR STORAGE                                                 TIME:                 j DATE:
 lUKNtU IN BY:                                         RKLIVLU BY:


 OFFICER'S SIGNATURE/BADGE*                            PROPERTY OFFICER'S NAME/EMPLY*                   PROPERTY OFFICER'S SIGNATURE

                        PROPERTY TURNED OVER FOR ISSUE                                                  TIME:                 | DATE:
lytLLlAbLU BY:                                         HLCtlVtlVBY:


 PROPERTY OFFICER'S SIGNATURE/EMPLY#                   RECEIVING OFFICER'S NAME/BADGE#                  RECEIVING OFFICER'S SIGNATURE

                        PROPERTY RETURNED TO INMATE                                                     TIME:                 1 DATE:
 rWtNloUItU/HLLtAStU BY:         '                      RbCtWLU BY:


 OFFICER'S SIGNATURE/BADGE*                            INMATE'S NAME/SID*                               INMATE'S SIGNATURE


DISTRBUTION:   Tor:
                 0RIG   - PROPERTY/FILE    YELLOW - OFC. RECEIPT         GREEN - OFC. RECEIPT      PINK - INMATE      BCSO Form 351-024
Qge. I ot Z- BEXAR COUNTY ADULT DETENTION CENTER*ec-A[P" > -^
                                           INMATE'S GRIEVANCE FORM                                                                   o   ' -

       JuJflVtW "b^sid# 3^.7077                                                               D0B 3-zz-fc^f                              ^
                             incident ^cwi^ &fe¥6cl4twe us»WWt5^°HOi
                                                                  HOUSING
                                                                          6S-27
      DATE   VW'VS           DATE/ TIME                                                                  UNIT


      State incident or problem as clearly and briefly as possible, (use additional forms or plain paper if necessary.) Place
      form inthe box markedGrievance, the unit mail box or give to Living Unit Officer.You will receive your response through
      the mail.You can obtain additional grievance forms from Living Unit Officer. Do not attach any items or materials to
      grievance form, o* or obsoMM f+^y ©f J\A>tfA*u iO(5. 3. *&b M fj                fL
       icf M              BEXAR COUNTY ADULT DETENTION CENTER-r&CAbc
                                                                                                                                   ^r
                                                                                                                                                ^
                                            INMATE'S GRIEVANCE FORM

                                                               32707 &-Z7
        DATE t" XlSjJ          DATE/TIME                                                                       UNIT


        State incident or problem as clearly and briefly as possible, (use additional forms or plain paper if necessary.) Place
        form in the box marked Grievance, the unit mail box or give to Living Unit Officer.You will receive your response through
        the mail. You can obtain additional grievance forms from Living Unit Officer. Do not attach any items or materials to
        grievance form. f& 6-fVta'U < «*<> WtR 5^&Jyte5

                                                                                         INMATE'S SIGNATURE



         ****************** FOR OFFICIAL USE ONLY *              DO NOT WRITE BELOW THIS LINE ******************



        RECEIVED BY.                              DATE.                   CASE#.                                       CODE.

                    INVESTIGATED BY_
                    REFERREDlTO—,                                             ;.,.,—-,...jp-.s.-^^M,^^.—.»-~^f—«.»—..-«--                                                             •\ n

    b
^                                                       TSQ^

                                                  Susan Pamerleau
                                                          Sheriff
                                                   Bexar County, Texas                                                
        To:        Inmate Martinez, Robert SID 327074

        From: Grievance Section                                                                                   ^^
                                                                                                                  <    \i


        Re:        Grievance Received 12-29-14                                                                    X~

        Date: January 12,2015                                                                                     nJ

        Your grievance is under investigation. You will receive a response to the
        grievance when the investigation is complete.




        T. Flores #2018
        Grievance Corporal




              Grievance Section * 200 N. Comal * San Antonio, Texas 78207 * (210) 335-6105 * Fax (210) 335-5008
        h
\
    P
                                                  Susan Pamerleau
                                                          Sheriff
                                                   Bexar County, Texas

            To:     Inmate Martinez, Robert SID 327074
                                                                                                                  ^N
            From: Grievance Section
                                                                                                                      •^


                                                                                                                  ^
            Re:      Grievance Received 01-05-15

            Date: January 16,2015



            Your grievance is under investigation. You will receive aresponse to the
            grievance when the investigation is complete.




            T. Flores #2018
            Grievance Corporal




                  Grievance Section *200 N. Comal *San Antonio, Texas 78207 *(210) 335-6105 *Fax (210) 335-5008
 h
)^                                : ""                rag
                                               Susan Pamerleau
                                                       Sheriff
                                                Bexar County, Texas
     To:        Inmate Martinez, Robert SID 327074

     From: Grievance Section                                                                                   _ ^

     Re:        Grievance Received 01-13-15


     Date: January 27, 2015




     Your grievance is under investigation. You will receive a response to the
     grievance when the investigation is complete.




     T. Flores #2018
     Grievance Corporal




           Grievance Section * 200 N. Comal * San Antonio, Texas 78207 * (210) 335-6105 * Fax (210) 335-5008